DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 2-10 and 12-13 in application number 16/060,867.  Claims 2-10 and 12-13 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the rejections of claims 2-10 and 12 under 35 U.S.C. § 103 as being unpatentable over CHAPMAN in view of ADHIKARI and further in view of STEW, the rejection stands.
	The amendments to independent claims 2, 7, and 8, do not overcome the disclosure of the CHAPMAN because the added elements only further describe the smart contract as it relates to a usage agreement, a charging rule, and use fee, and these are all within the scope of CHAPMAN.  A user agreement is within the scope of the smart contract of CHAPMAN, just as a charging rule that determines the fee, and the use fee, result from implementation of a smart contract embodiment.  This is detailed in the newly cited excerpts of CHAPMAN in the 35 U.S.C. 103 rejection.
	Applicant’s arguments hinge on the contention that “one having ordinary skill in the art would have understood that Chapman is directed to a completely different blockchain system than recited in claim 2.”  Response at 9.  Examiner disagrees.  Claim 2 recites to a single clause that invokes the function of a blockchain: calling, by the data management server, a usage smart contract of the maintenance station from a block chain node device.  Each limitation, viewed individually, and in combination to properly construe the claim as whole, recites steps performed by the data management server.  However, not one of these steps invoke the function of a “blockchain system” aside from the call to the smart contract.  “The name of the game is the claim.” See MPEP 2103.  Claim 2 does not recite to any function or structure of a blockchain system beyond invoking the call of the smart contract.  The determining steps of the claim, as they relate to determining the amount to be charged to the first user, a user fee and charging rule, are performed by the claimed data management server based on obtaining or calling on the smart contract from a blockchain node device.  That is the extent of what is claimed as it relates to a blockchain system.  CHAPMAN discloses an embodiment of a blockchain system that implements the recited steps, thus, CHAPMAN discloses the cited limitations of the claim.  The fact that CHAPMAN utilizes a payment token to grant permission is not dispositive of the fact that CHAPAMN discloses this step of the claim.
	Applicant additionally argues that STEW does not disclose amended independent claim 2.  The paragraph in full appears here:
That is, Stew fails to cure the deficiencies of Chapman and Adhikari with respect to amended claim 2, at least because Stew is only directed to reservations for a vehicle bay via a website. For example, one having ordinary skill in the art would have appreciated that Stew is only directed at how to guide a user (i.e., a person who subscribes the bay online) to generate a contract for reserving a desired bay according to the user's selection from the dropdown menu and the contact information is input by the user himself/herself. There is no disclosure in Stew that any contract for reserving the desired bay is called from any source, let alone a block chain node device. In fact, Stew only discloses reservation of the desired bay and generation of the contract for the user for reserving the desired bay online according to the user's selection from the dropdown menu, and fails to teach or suggest rendering the transaction process of reservation of bays.
Response at 10 (emphasis added).  First, STEW presents a website for receiving user input data to generate reservation, that data is then transmitted by submission of the click reservation button, as a person having ordinary skill in the art would understand a form on a web page to function.  Secondly, STEW does call a source, it is the server that receives the request of the user and directs the user to wait for further confirmation.  In other words, the web form of STEW goes to a source.  Clicking the web form button to submit the form submits the data to “a source,” just as a page functions.  
	Finally, STEW, does render a transaction process, albeit a simpler one, involving making a deposit through PayPal, it is analogous to CHAPMAN in that initiates the reservation based on the deposit payment.  STEW is in no way cited as explicitly disclosing the server of CHAPMAN, nor does Examiner allege such.  However, the inquiry is whether it would be obvious for a “trigger event” of CHAPMAN to grant permission to perform a transaction.  The fact that the transaction is described as involving a maintenance station in no way affects the function of the claimed server.  The claimed server performs the payment determination steps and calls on the smart contracts as recited whether the permission is that of CHAPMAN or if were to be modified to grant a payment token to access a maintenance station.  The maintenance station is not the claimed invention, it is the server, and it would be obvious to modify the use of the token of CHAPMAN, as described in the 35 U.S.C. 103 rejection of this and prior actions.
	Examiner suggests that Applicant look to Fig. 1 and the array of devices involved in the system that interact with the claimed server to better capture the inventive concept in Fig. 1, as the full description of that blockchain system may compare differently to CHAPMAN than that recited in the present claims.  Additionally, as stated in the prior Response: The present Specification does not include in its disclosure a computer function performed by the claimed device that grants a permission; it recites only to calling a smart contract.  For instance, the transmission of a “digital payment token” (generated by the server of CHAPMAN) to the maintenance station, could serve the same function as “sending an instruction to relevant equipment via the data management server”; or as a “use password.”  Spec. at 0051.
	An updated search was conducted in accordance with amendments and relevant prior art is presented immediately before the Conclusion section of this action.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-10 and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Pre-Grant Publication US 20180225640 A1 (hereinafter “CHAPMAN”) in view of Pre-Grant Publication US 20040158479 A1 (hereinafter “ADHIKARI”), and further in view of NPL document “Appointment With Deposit - Stew's Self Service Garage” (hereinafter, “STEW”) (available at https://web.archive.org/web/20160605012421/http://stewsgarage.com/make-an-appointment-2/) .  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to the applicable paragraph number; bold-type is used to emphasize disclosure.

	Regarding independent claims(s) 2, 7, and 8, CHAPMAN discloses:
2. 	 A maintenance station management method, wherein the management method is applied in a data management server and comprises: 
7.	A maintenance station management system, comprising: a data management server configured to: 
8. 	A data management server, comprising a memory, a processor and a maintenance station management program stored in the memory and executable by the processor, wherein when executing the maintenance station management program, the processor is configured to: 
[0020] FIG. 1 shows components of a distributed data control system 100, according to an exemplary embodiment. The exemplary system 100 may comprise a webserver 101, an application server 103, databases 105, a key store 107, a client device 109, distributed network nodes 111, and a third-party transaction server 113.
[0022] [. . .] The webserver 101 may then be instructed to generate webpage content, access or generate data stored in the system database 105, and access or generate data stored in the blockchain instances, according to the user role defined by the user record in the system database 105.
[0023] An application server 103 may generate, access, and update blockchain instances hosted on system nodes 111, according to instructions received from a client device 109 via a webserver 101. The application server 103 may be any computing device comprising a processor and non-transitory machine-readable storage capable of executing the various tasks and processes described herein. . . . It would also be appreciated that although the application server 103 is shown in FIG. 1 as being a separate device from a webserver 101, in some embodiments the webserver 101 and the application server 103 may be the same device.
[0024] Software executed by the application server 103 may provide blockchain services to users interacting with the application server 103 via the webserver 101. The application server 103 may update and query record in the system database 105 according to the instructions received from the client device 109.
[0025] In operation, when a user instructs the application server 103 to conduct a transaction requiring a query of the blocks of the blockchain, the application server 103 may conduct a poll of the network nodes 111 to identify the queried data, based on the hash values identifying the blocks, and then determine whether the data within the identified blocks is accurate.
CHAPMAN at 0020-25 (disclosing the claimed data management server).
[Henceforth, the limitations of method claim 2, commensurate in scope with claims 7 and 8, are presented.]
2.0		receiving, by a first user, an automobile maintenance order from a vehicle owner and issued on a first user client, and sending, by the first user, a reservation use request of a maintenance station to a data management server through the first user client;
Claim Interpretation: This limitation is outside the scope of each of the claimed method (2), system (7), and server (8).  Each of independent claims 2, 7, and 8 recite to a first user receiving a reservation use request.  Yet each of claims 2, 7, and 8 in their preambles, presented above, recite only to a data management server.  Thus, each of these claims positively recite to a first user performing the function of receiving, is outside the scope of the claimed method (2), wherein the management method is applied in a data management server; the claimed system (7), comprising: a data management server configured to; and the claimed data manager server comprising a memory, a processor and a maintenance station management program stored in the memory and executable by the processor.  
2.1		 receiving, by the data management server, a transaction request of using the maintenance station from the first user after reservation of the maintenance station is successful;
[0055] In a first step 301, a payee-user or a permissioned third-party user initiates a payment transaction associated with a contractual payment obligation that may be captured within a smart contract. For example, a payee-user or a permissioned third-party user may interact with a graphical user interface (GUI) of a website hosted on a webserver, to input a payment request that a payor provide a payment. In some cases, the payment request may be associated with a pre-existing contractual agreement or smart contract on the blockchain. An exemplary smart contract may be an initiate payment obligation smart contract. Alternatively, a smart contract may be automatically generated by the webserver or an application server based upon the payment request inputs received from the payee-user or the permissioned third-party user client device, via the webserver. In some embodiments, the smart contract associated with the payment request may automatically be generated in response to a document upload to the blockchain. In either case, the payment request may be associated with one or more clauses (i.e., portions of executable code) of the smart contract. In some implementations, the payment request may be generated as a response to receiving one or more digital event triggers. In other implementations, one or more oracles may trigger the smart contracts to generate the payment transactions.
CHAPMAN at 55, Fig. 3.
2.2		 calling, by the data management server, a usage smart contract of the maintenance station from a block chain node device, 
[0041] In some embodiments, an application server 103 may monitor or otherwise subscribe to payment records generated and published by the transaction server 113. The application server 103 may then generate digital payment tokens representing the payment status of a particular party-obligation, where the digital payment token may comprise one or more data fields containing payment status data associated with a given transaction. . . . And in some implementations, the application server 103 may receive the data fields for a digital payment token from a smart contract, whereby code of a smart contract may be generated by user and then added to a block of the blockchain, which, when executed, instructs the application server 103 to generate a digital payment token using payment data provided from the smart contract.
CHAPMAN at 41, Fig. 3 (disclosing the digital payment token grants a permission based on the data fields contained in the digital payment token); see with CHAPMAN at 16 (“The digital payment token may be a data record containing one or more data fields with pieces of information associated with a payment obligation or transaction. For example, the digital payment token may comprise data fields such as amount, currency, identifying information of a payee, identification information of a payor, and expected payment date.”).
		determining, by the data management server, whether the first user meets a usage agreement in the usage smart contract according to relevant information carried in the transaction request,
CHAPMAN at 55 (disclosing the usage agreement as within the scope of the disclosed smart contract because a pre-existing contractual agreement is a usage agreement) (“In some cases, the payment request may be associated with a pre-existing contractual agreement or smart contract on the blockchain. An exemplary smart contract may be an initiate payment obligation smart contract.”).
		 granting a permission of usage of the maintenance station to the first user if the data management server determines that the first user meets the usage agreement in the usage smart contract ;
[0062] FIG. 4 shows an exemplary method 400 for intelligent auto-calculation, based on the one or more smart contracts deployed in a blockchain, according to an exemplary embodiment.
[0065] In some implementations, the digital event trigger may be implemented as a part of a smart code or smart contract. For example, the aforementioned software modules detecting one or more digital event triggers may be a part of a smart contract. These software modules may be the portion of the smart contract running locally on the network node and may invoke other portions of the smart contract stored in the blockchain as detailed below. In some implementations, one or more digital event triggers may be from one or more oracle sources.
CHAPMAN at 64-65, Fig. 4 (disclosing the smart contract with digital event trigger for auto-generating the digital payment token, where the provisioning of the token in accordance with the user agreement of the smart contract grants the permission); CHAPMAN at 27 (further disclosing with respect to if the data management server determines . . .)  (“In some implementations, a system blockchain may contain smart contracts, which are executable coded scripts that instruct the application server 103 and/or network nodes 111 to perform predetermined processes when certain conditions, as indicated by the smart contract, are satisfied. In some instances, these processes instruct the application server 103 and/or network nodes 111 to generate a new block on the blockchain, often superseding the information found in existing blocks in the system blockchain.”).
Claim Interpretation: The Specification does not disclose how the calling of the smart contract results in the grant of a permission.  The system of CHAPMAN accomplishes this granting of permission equivalently through the use of payment tokens.  The tokens are described at paragraph 16 of CHAPMAN; they are used not as currency but as tokenized data fields.  This is consistent with how a person ordinary skill in the art before the effective filing date of the claimed invention would view CHAPMAN, as a whole, with respect to blockchain payment technology.  CHAPMAN embodies a blockchain that utilizes a smart contract; “digital payment tokens” are the means by which the smart contract executes.  If the smart contract is to grant a permission or a right to redeem something, then it is the token that gives the permission or represents the right to redeem.  That the “payment obligation” of CHAPMAN can be payment for using a maintenance garage has no bearing on the function of the claimed computer implemented method or device.
2.3		initiating, by the data management server, a transaction payment request when the first user finishes using the maintenance station;
		  determining, by the data management server, a use fee that needs to be paid by the first user according to a charging rule of the usage smart contract, 
In some cases, the transaction data that the application server 103 receives from the third-party server 113 may trigger execution of one or more smart contract code-portions that instruct the application server 103 to execute one or more processes, such as generating and transmitting notifications to transaction parties, updating records in the system database 105, and generating new blocks on the system blockchain, among other processes. The application server 103 may further transmit to the third-party server 113 transaction instructions containing portions of the payment transaction data. In some instances, the transaction instructions may instruct the third-party server 113 to execute a funds-transfer from a payor account to a payee account.”).
CHAPMAN at 42 (disclosing the smart contract as determining transaction instructions in accordance with the code portions or a charging rule of the smart contract); see CHAPMAN at 0052 (disclosing an embodiment of a charging rule) (“In some embodiments, in response to the updated digital payment token, the computer system may perform other downstream intelligent auto-calculations such as generating new payment obligations based on the payment amount received and management fees that have come due.”); CHAPMAN at 0070 (disclosing further embodiments of the smart contract with use fee and charging rule) (“Upon execution of the smart contract, the smart contract may automatically calculate the late payment fees based on the one or more execution steps coded in the smart contract. For instance, the late payment fee may be a percentage of the amount due at the due date. In another instance, the late payment fee may be an amount pro-rated based on the number of days elapsed since the passage of the due date. One having ordinary skill in the art understands that these intelligent auto-calculations are merely exemplary, and other types and forms of auto-calculations should be considered to be within the scope of this disclosure.”).
		and sending, by the data management server, a transaction payment request to the first user client when the first user finishes using the maintenance station;
[0057] In a next step 303, the application server instructs a third-party server of a payment services system (e.g., Fedwire, ACH, SWIFT) to execute a payment from a payor-account to a payee-account, using the payment data provided from the payment request inputs or the smart contract. In some cases, a web application executed by the webserver may provide instructions and data inputs to a payment services application executed by the application server, triggering the application server to initiate the payment transfer between accounts. In response, the application server transmits instructions, account data, and other payment data to the third-party server of the payment services system. The application server may then monitor the payment records published by the third-party server.
CHAPMAN at 57, Fig. 3 (disclosing sending the transaction payment request);  
2.4		 , , finishing a payment transaction according to a transaction payment confirmation instruction of the first user after the first user pays the use fee through the first user client, 
[0050] In a next step 203, the application server may receive a confirmation message of a payment by the payor-user from the third-party transaction server. The confirmation message may include user identifying information and the amount of payment made from an account associated with the payor-user. For example, the confirmation message may indicate that the payor-user identified by the user identifying information has paid a certain amount to the identified payee-user. In some implementations, the payment amount may be a partial fulfilment of the payment obligation.
CHAPMAN at 50 (disclosing the finishing with the payment confirmation instruction); CHAPMAN at 57 (disclosing an embodiment of finishing) (“In a next step 303, the application server instructs a third-party server of a payment services system (e.g., Fedwire, ACH, SWIFT) to execute a payment from a payor-account to a payee-account, using the payment data provided from the payment request inputs or the smart contract. In some cases, a web application executed by the webserver may provide instructions and data inputs to a payment services application executed by the application server, triggering the application server to initiate the payment transfer between accounts.”).
		and performing an income distribution according to an income distribution rule of the usage smart contract;
[0058] [. . .] In yet other implementations, the payment entity relationship table may be implemented as a part of a smart contract in the system blockchain and the application server may retrieve the smart contract from the latest valid blockchain. Based on execution of the smart contract, the application server may identify the payment entity of the payor and/or the payee and automatically transmit instructions to the servers of the payment entity to effectuate the payment. In some embodiments, the payment system may receive manual instructions from the payor-user, payee-user, and/or a permissioned user to effectuate the payment.
CHAPMAN at 58, Fig. 3 (disclosing the calling of the smart contract as “retrieve the smart contract from the latest valid blockchain,” and the income distribution rule as the application server automatically transmitting instructions to “effectuate payment.”).  
Claim Interpretation: The term income distribution rule is encompassed by the automatic effecting of payment according to the instructions of the smart contract because income distribution is the same as payment, e.g., a party can receive income distributed from one party to another party, and the Specification does not give a lexicographic definition to the contrary.
2.5		sending, by the data management server, transaction information to the block chain node device, so that the block chain node device stores the received transaction information and broadcasts the transaction information in a whole network;
[0059] In a next step 305 when the application server receives a notification from the third-party server indicating a successful payment submission, the application server may generate a new token block for a new digital payment token to be added to the system blockchain, where the new digital payment token may comprise transaction data pulled from a payment transaction record generated by the application server in a system database and/or transaction data associated with a clause of the smart contract in a block on the blockchain. . . . The application server may generate a block address for the new token block by generating a hash value from one or more data fields of the digital payment token of the new token block and one or more data fields of one or more preceding blocks of the system blockchain. The application server may then transmit the updated system blockchain to each of the network nodes, which, in turn, update the local blockchain instances locally stored on each of the network nodes. Alternatively, the application server may transmit the token block to each of the other network nodes and each of the other network nodes may update the respective local blockchains to add the token block. In some embodiments, the application server may record in the blockchain additional blockchain transactions associated with the purpose of the payment.
CHAPMAN at 59, Fig. 3. (disclosing the application server sending the transaction information to “each of the network nodes,” the block chain node device, where the transaction information is “locally stored” and “is transmit[ted] to each of the other network nodes,” it is broadcast).
2.6		 and receiving investment cost information submitted by a second user, calculating return on investment of the second user according to the transaction information and the investment cost information of the maintenance station, and sending the return on investment of the second user to the block chain node device by the data management server. 
[0061] In a next step 309, the application server may generate a second new token block, superseding the first new token block, and containing a second digital payment token indicating that the payment was completed. The second digital payment token may comprise transaction data that may be pulled from the transaction data contained within the status response received from the third-party server, and/or the transaction data may be pulled from the payment transaction record updated by the application server based on the status response received from the third-party service. . . . In some embodiments, the generation of the new token block may be a digital event trigger for one or more intelligent auto-calculations. In some embodiments, the application server may record in the blockchain additional blockchain transactions associated with the purpose of the payment. For example, the received payment may be associated with a capital call and when the application receives the notification of the payment settlement, the application server may generate another block with updates to a capital call record. That is, the application server may retrieve from and update the capital call record in the blockchain to reflect the payment settlement. In other words, the application server may update the capital call record within the blockchain (i.e. by generating a superseding block for an existing block) to reflect that the payee-user's portion of the capital called has been received.
CHAPMAN at 61, Fig. 3. (disclosing the application server receiving the transaction data by “pulling” the transaction data from the third party server).  NOTE: The second user is the user on the payee-end of the transaction initiated by the first user payor. CHAPMAN at 59 (“The payment transaction data of the digital payment token may include data fields including the payee, the payor, and an amount of the transaction, among other fields of transaction data.).
	However, CHAPMAN does not explicitly disclose: at (2.2) usage of the maintenance station; at (2.3) using the maintenance station; at (2.6) investment cost information or calculating return on investment.
	ADHIKARI discloses the following not explicitly disclosed by CHAPMAN:
2.6		 and receiving investment cost information submitted by a second user, calculating return on investment of the second user according to the transaction information and the investment cost information of the maintenance station, and sending the return on investment of the second user to the block chain node device by the data management server.
[0042] Turning to FIG. 4, the elements of the input data set comprise: income statement data 64, balance sheet data 66, future growth and expenses data 68, financing data 70, deal structure data 72, miscellaneous data 74, and taxation data 76. In one embodiment of the present invention, income statement input data breaks down into: pre-acquisition sales 78; earnings before interest, taxes, depreciation and amortization ("EBITDA") 80; reduction from EBITDA for salaries, additional expenses 82, and rent 84.
[0077] Using the input data set and value set, the system calculates an output data set 182. The output data set comprises Income Statement data for the acquired business 184, Cash Flow data for the acquired business 186, Balance Sheet data for the acquired business 188, Buyer's Return on Investment 190, and additional calculations 192 such as bank loans, source of funds data, use of funds data, purchase price allocation, financial rations, depreciation schedule, and real estate financials. The system calculates the output data set with conventional methods used in the finance and accounting fields to calculate financial statements and return on investment, along with built-in algorithms defining borrowing sequence and funds disbursement sequence.
ADHIKARI at 42, 77 (disclosing the input data set as the investment cost information submitted by a user, and calculating return on investment as part of a larger valuation system).
	CHAPMAN discloses the application server receiving a transaction request from a first user, the server accessing the smart contract, and triggering the generation of digital payment tokens to facilitate the permission for and completion of the transaction via a blockchain network.  ADHIKARI discloses transaction data as an input for calculating return on investment in the execution of a transaction.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of CHAPMAN to substitute the output of its “auto-calculations” of transaction data to include investment information or return on investment by a user, as in ADHIKARI.  This is because the substitution of one calculation for another yields the invention of CHAPMAN implementing the calculation of ADHIKARI to a predictable result.  
	However the combination of CHAPMAN in view of ADHIKARI does not disclose that the permission granted is to the first user is related to: at (2.0) a reservation use request of a maintenance station, (2.1) after reservation of the maintenance station is successful, (2.2) usage of the maintenance station; and at (2.3) using the maintenance station.
	STEW discloses a first user making a reservation request for a maintenance station on a website and receiving permission to use a maintenance station by a second user by initiating a transaction and making a deposit:
2.0		receiving, by a first user, an automobile maintenance order from a vehicle owner and issued on a first user client, and sending, by the first user, a reservation use request of a maintenance station to a data management server through the first user client;
2.1		 receiving, by the data management server, a transaction request of using the maintenance station from the first user after reservation of the maintenance station is successful;
STEW (“Select a service: To request a reservation, please choose your desired service from the dropdown menu and click the ‘Show available times’ button.”).
2.2		 calling, by the data management server, a usage smart contract of the maintenance station from a block chain node device, determining, by the data management server, whether the first user meets a usage agreement in the usage smart contract according to relevant information carried in the transaction request, granting a permission of usage of the maintenance station to the first user if the data management server determines that the first user meets the usage agreement in the usage smart contract ;
STEW (“After you select a time on the calendar, a confirmation form will appear below the calendar. . . . Enter your contact information and click the confirmation button to submit your reservation request. We will contact you to confirm the details.”).
2.3		  determining, by the data management server, a use fee that needs to be paid by the first user according to a charging rule of the usage smart contract, and sending, by the data management server, a transaction payment request to the first user client when the first user finishes using the maintenance station;
1) Select a service: To request a reservation, please choose your desired service from the dropdown menu and click the “Show available times” button.
2) Select a bay: Blue means at least one bay is available during that time but maybe not the one you want. Each bay is a little different so if you prefer a specific bay, choose it from the dropdown menu and be sure to click the “Show available times” button to see when that bay is available.
4) Enter your contact info: After you select a time on the calendar, a confirmation form will appear below the calendar. Enter your contact information and click the confirmation button to submit your reservation request. We will contact you to confirm the details.
5) Pay the deposit: All reservations require a 20% non-refundable deposit through PayPal. The deposit will be applied toward your rental when you arrive for your appointment. You do not need to have a PayPal account, select the option to pay with a credit or debit card.  Your reservation is not complete until the deposit is completed through PayPal.
STEW (disclosing the “bay” as the maintenance station where permission for usage of the bay is obtained by paying the required deposit).
	CHAPMAN discloses the application server receiving a transaction request from a first user, the server accessing the smart contract, and triggering the generation of digital payment tokens to facilitate the permission for and completion of the transaction via a blockchain network..  ADHIKARI discloses the return on investment calculation in the execution of a transaction.  STEW further discloses reserving the maintenance station and making a payment, a deposit in order to secure the reservation; the deposit permits the first user access to the maintenance station, and the full amount is due after.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application server of CHAPMAN that can perform the steps of ADHIKARI, to include a grant of permission to the maintenance station in accordance with the smart contract.  This is because CHAPMAN already discloses the first user initiating access to the smart contract by sending a transaction request to the application server, which is the same transaction step that grants access in STEW, and this could be performed to a predictable result because the steps can be performed alone the same as in combination.  Therefore claims(s) 2, 7, 8, are rendered obvious by CHAPMAN in view of ADHIKARI and further in view of STEW.

	Regarding claim(s) 3 and 9 CHAPMAN discloses:
3.	The maintenance station management method according to claim 2, wherein, before receiving the transaction request of using the maintenance station from the first user, the method further comprises: 
3.1		receiving a usage agreement of the maintenance station by the data management server;
Alternatively, a smart contract may be automatically generated by the webserver or an application server based upon the payment request inputs received from the payee-user or the permissioned third-party user client device, via the webserver. In some embodiments, the smart contract associated with the payment request may automatically be generated in response to a document upload to the blockchain.
CHAPMAN at 55 (disclosing the usage agreement as the “payment request inputs”).
3.2		 and sending, by the data management server, the usage agreement to the block chain node device, so that the block chain node device generates the usage smart contract of the maintenance station according to the usage agreement.
Alternatively, a smart contract may be automatically generated by the webserver or an application server based upon the payment request inputs received from the payee-user or the permissioned third-party user client device, via the webserver. In some embodiments, the smart contract associated with the payment request may automatically be generated in response to a document upload to the blockchain.
CHAPMAN at 55 (disclosing the smart contract as generated automatically from the received payment request inputs).
[0047] In a next step 202, the application server may deploy a first block containing a digital payment token associated with the payment obligation in a blockchain. A digital payment token may indicate a status of the payment obligation. The digital payment token may further indicate the amount of payment obligation. For example, the digital payment token may indicate that the payor-user has a fifty thousand dollar payment obligation and the payor-user hasn't fulfilled their payment obligation. The application server may generate the first block containing the digital payment token associated with the payor-user. In addition to the digital payment token, the application server may include other information such as digital payment tokens associated with other users, one or more smart contracts, and/or one or more documents in the first block.
[0048] In some implementations, the application server may transmit an instruction to the network nodes to append the first block to the latest valid blockchain as determined by one or more of the network nodes. In these implementations, the application server may receive the address of the first block in the blockchain from one or more network nodes and store the address in the database.
CHAPMAN at 47, 48 (disclosing the application server “may generate the first block” and that block is transmitted to a node device for validation and publication to the blockchain).
	Therefore claims(s) 3 and 9 are rendered obvious by CHAPMAN in view of ADHIKARI and further in view of STEW.

	Regarding claim(s) 4 and 10 CHAPMAN discloses:
4. 	The maintenance station management method according to claim 3, 
	wherein, before receiving the usage agreement of the maintenance station by the data management server, the method further comprises: 
4.1		receiving, by the data management server, maintenance station information and investment cost information of the maintenance station submitted by the second user;
CHAPMAN at 55 (disclosing as at claim 3, where the payee user is the second user).
4.2		 establishing, by the data management server, a first correlation between the investment cost information and the maintenance station information, generating digital asset information of the maintenance station;
[0062] FIG. 4 shows an exemplary method 400 for intelligent auto-calculation, based on the one or more smart contracts deployed in a blockchain, according to an exemplary embodiment.
CHAPMAN at 62 (disclosing auto-calculation at the application server).
4.3		 and sending, by the data management server, the digital asset information of the maintenance station to the block chain node device, so that the block chain node device registers the digital asset information of the maintenance station into the block chain. 
CHAPMAN at 47, 48 (disclosing the block chain node device as registering the digital asset information generated by the application server such that it can be registered into the blockchain.).
	However CHAPMAN does not disclose: at (4.1) maintenance station information and investment cost information of the maintenance station; and at (4.2) a first correlation between the investment cost information and the maintenance station information, generating digital asset information of the maintenance station; and at (4.3) the maintenance station.
	ADHIKARI discloses the investment cost information, and a first correlation between the investment cost information and the [business] information.
[0011] The present method and system also comprises a calculating module configured to generate an output data set from an input data set and a value set, a compare module configured to compare an element in the output data set to an element in a valuation condition set, a best value module configured to iteratively adjust an element of the value set and calculate the output data set until a condition is met, and an interactive module configured to: calculate an output data set from user defined input, compare the output data set to a valuation condition set, enable the user to adjust the user defined input, calculate an adjusted output data set from the adjusted user defined input, and compare the adjusted output data set to the valuation condition set. A first switch module configured to receive a user initiated command to enable the system to switch from the best value mode to the interactive mode and a second switch module configured to receive a user initiated command to enable the processor to switch from the interactive to the optimization mode.
[0016] The present system and method offers an automated and interactive tool combined into a single system and method for valuing an entity, such as a business.
ADHIKARI at 16 (disclosing the system of ADHIKARI as calculating investment information for an entity or business, analogous to the maintenance station); at 11 (disclosing the step of “comparing” output dataset to a valuation condition set to be commensurate in scope with comparing the output dataset for a correlation with the value condition set); at 42, 77 (as cited at independent claim 2) (disclosing the input data set as the investment cost information submitted by a user, and calculating return on investment as part of a larger valuation system).
	However, the combination of CHAPMAN in view of ADHIKARI does not discloser a maintenance station.
	STEW discloses the maintenance station and maintenance station information.  STEW (disclosing the “bay” as the maintenance station where permission for usage of the bay is obtained by paying the required deposit).
	Where CHAPMAN discloses the data management server as the application server; where ADHIKARI discloses the investment cost information and comparing relationships between cost and business information; and where STEW discloses the business as a maintenance station; it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application server of CHAPMAN to calculate the business info of ADHIKARI where the business is the maintenance station of ADHIKARI by the same substitution rationale of the independent claims.  Therefore claim(s) 4 and 10 are rendered obvious by CHAPMAN in view of ADHIKARI and further in view of STEW.

	Regarding claim(s) 5 CHAPMAN discloses: 
5.	The maintenance station management method according to claim  4, wherein, after receiving investment cost information of the maintenance station submitted by a second user, calculating return on investment of the second user according to the transaction information and the investment cost information of the maintenance station, and sending the return on investment of the second user to the block chain node device by the data management server, 
[This is the final limitation (2.6) of independent claim 2]
	the method further comprises:
5.1		establishing a second correlation between the return on investment of the second user and the digital asset information of the maintenance station, and registering the second correlation between the return on investment of the second user and the digital asset information of the maintenance station into the block chain by the block chain node device. 
[0046] In a first step 201, the application server may receive an indication of a payment obligation associated with a payor-user. . . .  In yet other embodiments, the application server may generate the indication based on an intelligent auto-calculation performed by the application server or any other computing system. The indication may contain a payor-user identifying information such as a user identifying code, the amount of payment obligation, and/or the time frame (e.g. a due date) for the payor-user to fulfill the payment obligation.
[0052] [. . . ] Alternatively, the application server may hash the entire content of the second block to generate the final hash value and store the hash value in the second block. In some embodiments, in response to the updated digital payment token, the computer system may perform other downstream intelligent auto-calculations such as generating new payment obligations based on the payment amount received and management fees that have come due.
[0069] In the next step 404, the network node may execute the smart code or smart contract to generate one or more outputs. For example, the smart code may perform an auto-calculation based implementation of a fund management fee scheme in a private equity context.
CHAPMAN at 46, 52, 69 (disclosing multiple embodiments of the “auto-calculating” at the application server with respect to the second user payee’s transaction information, which includes info on the payor, where auto-calculated info can apply in at least one embodiment to a fund management fee) (Note: the “auto-calculation” is analogous to the step of establishing a second correlation).
	However CHAPMAN does not disclose: at (5.1) receiving investment cost information . . . submitted by a second user, calculating return on investment of the second user according to the transaction information and the investment cost information of the maintenance station, and sending the return on investment
	ADHIKARI further discloses:
5.1		establishing a second correlation between the return on investment of the second user and the digital asset information of the maintenance station, and registering the second correlation between the return on investment of the second user and the digital asset information of the maintenance station into the block chain by the block chain node device.
[0011] The present method and system also comprises a calculating module configured to generate an output data set from an input data set and a value set, a compare module configured to compare an element in the output data set to an element in a valuation condition set, a best value module configured to iteratively adjust an element of the value set and calculate the output data set until a condition is met, and an interactive module configured to: calculate an output data set from user defined input, compare the output data set to a valuation condition set, enable the user to adjust the user defined input, calculate an adjusted output data set from the adjusted user defined input, and compare the adjusted output data set to the valuation condition set. A first switch module configured to receive a user initiated command to enable the system to switch from the best value mode to the interactive mode and a second switch module configured to receive a user initiated command to enable the processor to switch from the interactive to the optimization mode.
[0016] The present system and method offers an automated and interactive tool combined into a single system and method for valuing an entity, such as a business.
ADHIKARI at 16 (disclosing the system of ADHIKARI as calculating investment information for an entity or business, analogous to the maintenance station); at 11 (disclosing the second correlation as the step of “and compare the adjusted output data set to the valuation condition set,” where the first correlation is “compare the output data set to a valuation condition set.”); at 42, 77 (as cited at independent claim 2) (disclosing the input data set as the investment cost information submitted by a user, and calculating return on investment as part of a larger valuation system).
	However, the combination of CHAPMAN in view of ADHIKARI does not disclose a maintenance station.
	STEW discloses the maintenance station and maintenance station information.  STEW (disclosing the “bay” as the maintenance station where permission for usage of the bay is obtained by paying the required deposit).
	Where CHAPMAN discloses the data management server as the application server auto-calculating transaction information to be registered with a blockchain; where ADHIKARI discloses the second correlation as  comparing relationships between cost and business information; and where STEW further discloses the business as a maintenance station; it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application server of CHAPMAN to calculate the business info of ADHIKARI as a substitute for its own input data, where the business is the maintenance station of STEW, by the same substitution rationale of the independent claims.  Therefore claim(s) 5 is rendered obvious by CHAPMAN in view of ADHIKARI and further in view of STEW.

	Regarding claim(s) 6 and 12 CHAPMAN discloses:
6.	The maintenance station management method according to claim 5, wherein, after sending the return on investment of the second user to the block chain node device by the data management server, the method further comprises:
6.1		receiving, by the data management server, a financing agreement submitted by the second user;
Alternatively, a smart contract may be automatically generated by the webserver or an application server based upon the payment request inputs received from the payee-user or the permissioned third-party user client device, via the webserver. In some embodiments, the smart contract associated with the payment request may automatically be generated in response to a document upload to the blockchain.
[0006] The systems and methods disclosed herein are intended to address the shortcomings in the art mentioned above, but may also provide additional or alternative benefits as well. As described herein, the systems and methods disclosed herein may provide a back-end functionality to securely track and update the statuses of payment obligations between parties based on transaction and payment records between multiple parties stored in the blockchain.
CHAPMAN at 55 (disclosing the usage agreement as the “payment request inputs.”); at 6 (disclosing that these steps can all be performed with respect to multiple parties, i.e., second party, and a third party).
6.2		 sending, by the data management server, the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract of the maintenance station according to the financing agreement;
Alternatively, a smart contract may be automatically generated by the webserver or an application server based upon the payment request inputs received from the payee-user or the permissioned third-party user client device, via the webserver. In some embodiments, the smart contract associated with the payment request may automatically be generated in response to a document upload to the blockchain.
CHAPMAN at 55 (disclosing the smart contract as generated automatically from the received payment request inputs); at 6 (disclosing that these steps can all be performed with respect to multiple parties, i.e., second party, and a third party).
[0047] In a next step 202, the application server may deploy a first block containing a digital payment token associated with the payment obligation in a blockchain. A digital payment token may indicate a status of the payment obligation. The digital payment token may further indicate the amount of payment obligation. For example, the digital payment token may indicate that the payor-user has a fifty thousand dollar payment obligation and the payor-user hasn't fulfilled their payment obligation. The application server may generate the first block containing the digital payment token associated with the payor-user. In addition to the digital payment token, the application server may include other information such as digital payment tokens associated with other users, one or more smart contracts, and/or one or more documents in the first block.
[0048] In some implementations, the application server may transmit an instruction to the network nodes to append the first block to the latest valid blockchain as determined by one or more of the network nodes. In these implementations, the application server may receive the address of the first block in the blockchain from one or more network nodes and store the address in the database.
CHAPMAN at 47, 48 (disclosing the application server “may generate the first block” and that block is transmitted to a node device for validation and publication to the blockchain).
6.3		 receiving, by the data management server, financing amount information submitted by a third user;
CHAPMAN at 55 (disclosing the usage agreement as the “payment request inputs”).
6.4		 and calculating, by the data management server, return on investment of the third user according to the financing amount information.
CHAPMAN at 46, 52, 69 (disclosing multiple embodiments of the “auto-calculating” at the application server with respect to the second user payee’s transaction information, which includes info on the payor, where auto-calculated info can apply in at least one embodiment to a fund management fee).
	However, CHAPMAN does not disclose at (6.4) return on investment.
	ADHIKARI discloses return on investment: at 42, 77 (as cited at independent claim 2) (disclosing the input data set as the investment cost information submitted by a user, and calculating return on investment as part of a larger valuation system). 
	Where CHAPMAN discloses the data management server as the application server auto-calculating transaction information to be registered with a blockchain; where ADHIKARI discloses the calculation of return on investment; and where STEW further discloses the business as a maintenance station; it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application server of CHAPMAN to calculate the business info of ADHIKARI where the business is the maintenance station of STEW by the same substitution rationale of the independent claims.  Therefore claim(s) 6 and 12 are rendered obvious by CHAPMAN in view of ADHIKARI and further in view of STEW.

	Regarding claim 13, the maintenance station management method according to claim 2, STEW discloses:
13.1		wherein the permission of usage of the maintenance station to the first user permits an opening of the maintenance station for access and usage of the maintenance station.
1) Select a service: To request a reservation, please choose your desired service from the dropdown menu and click the “Show available times” button.
2) Select a bay: Blue means at least one bay is available during that time but maybe not the one you want. Each bay is a little different so if you prefer a specific bay, choose it from the dropdown menu and be sure to click the “Show available times” button to see when that bay is available.
4) Enter your contact info: After you select a time on the calendar, a confirmation form will appear below the calendar. Enter your contact information and click the confirmation button to submit your reservation request. We will contact you to confirm the details.
5) Pay the deposit: All reservations require a 20% non-refundable deposit through PayPal. The deposit will be applied toward your rental when you arrive for your appointment. You do not need to have a PayPal account, select the option to pay with a credit or debit card.  Your reservation is not complete until the deposit is completed through PayPal.
STEW (disclosing that “[t]o request a reservation” is to request permission of usage; that the permission is for “a bay” in a “maintenance station”; where the permission is for usage of the maintenance station.).
	Therefore claim(s) 13 is rendered obvious by CHAPMAN in view of ADHIKARI and further in view of STEW.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BROWNE US 10922629 B2 [3:12-25] 
(9) An environment 10 with an example of a remote access management computing device 12 is illustrated in FIGS. 1-4. In this particular example, the environment 10 includes the remote access management computing device 12, property management computing devices 14(1)-14(n), remote locking devices 16(1)-16(n), lock management server device 18, client computing devices 20(1)-20(n), and communication networks 22, although the environment could include other types and numbers of systems, devices, components, and/or other elements in other configurations. This technology provides a number of advantages including providing methods, non-transitory computer readable medium and devices that more effectively manage remote access to one or more physical locations.
BOOZ US 20170279774 A1 
[0028] Referring again to FIG. 1, blockchain database 104 may be configured to store and execute one or more smart contracts 112 associated with one or more host devices 102. A smart contract 112 is a self-executing contract created by a host device 102 that is configured to provide a potential counterparty, for example, entity device 106, with specific terms that must be met before the entity device 106 can autonomously receive access rights to a data stream generated by a sensor 108 of host device 102. So long as the terms of the smart contract 112 are met by entity device 106, the smart contract 112 will automatically execute an agreement between entity device 106 and host device 102 and access to the data stream will automatically be provided by host device 102. By storing and executing smart contracts 112 on blockchain database 104 a permissionless model is provided that allows an entity device 106 to join the blockchain database 104 to access and make use of the real-time data stream 110 from host device 102 even when there is no relationship between host device 102 and entity device 106 and each device may be unknown and un-trusted to the other.
MAGERKURTH US 20210279722 A1 
[0140] At block 730, the first node may detect a request to provide a particular node of the blockchain access to the documents to be filed. In one aspect, providing access to the documents to be filed may be considered filing the documents. Accordingly, the particular node may be associated with agency, such a government insurance agency, a secretary of state, or other agency at which the documents may be filed. In one embodiment, the first node may generate the request in response to a direction by the new smart contract itself. For example, the new smart contract may detect that a current day is a filing deadline (or a predetermined amount of time prior to the filing deadline) and direct the first the node to provide access to the agency. Additionally or alternatively, another node of the block chain (such as a node associated with generating the document) may transmit, to the first node, the request to provide access to the documents to file with the agency.
SCHMELING US 20180096175 A1 
[0089] At operation (M), the one or more other entities 302(N) cause payment for the order to be transferred from the customer 302(2) to the designer 302(1), the printer owner 302(3), and/or the shipper 302(4). Operation (M) may cause transfer of payment as soon as the order is placed, upon delivery of the item to the customer, and/or at one or more intermediate times. For instance, in one example, a portion of the payment may be transferred to the designer 302(1) when the order is placed, a portion of the payment may be transferred to the printer owner 302(3) at the time the print instructions are sent to the printer owner or upon proof that the items have been printed, a portion of the payment may be transferred to the shipper 302(4) upon the item being placed in the shipper's custody, and additional portions of the payment may be transferred to the shipper 302(4) and the designer 302(1) upon successful delivery of the item to the customer 302(2) within the terms of the smart contract governing the transaction. In some examples, a portion of the payment may be transferred to the platform 304 at the time the order was placed, when the item is delivered to the customer, or at any other time in between the order and delivery.
KARAME US 20190268284 A1 
[0014] In a further embodiment the present invention provides a system for controlling access to a shared resource, comprising a plurality of user entities for users for accessing said shared resource, a storage and service entity providing one or more resources, and a blockchain entity for computing a blockchain, wherein a resource created by a first user entity—resource owner entity—is securely provided on said storage and service entity, and wherein access control rules are specified for said created resource, and wherein said access control rules are translated into a smart contract, said smart contract being included into a blockchain computed by said blockchain entity, and wherein if a second user requests access to said resource, access decisions for said resource are performed by the storage and service entity by evaluating the smart contract hosted within the blockchain with regard to the included access control rules.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685